Citation Nr: 1116279	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  05-39 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis of the spine. 

2.  Entitlement to service connection for arthritis of the left leg and foot (originally claimed as left leg and foot pain). 

3.  Entitlement to service connection for arthritis of the bilateral shoulders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2004 and December 2004 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In August 2005, the Veteran testified before a hearing officer at the RO.  A transcript of the hearing is of record.

In November 2008 and August 2009 the Board remanded the case for further action by the originating agency.  The August 2009 decision also denied entitlement to service connection for a bilateral eye disorder, facial skin disorder, and hemorrhoids.  The issues remaining on appeal have now returned to the Board for further appellate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2008 and August 2009, the Board remanded the claims on appeal.  The remand instructions ordered that the Veteran should be provided a VA examination and addendum medical opinion addressing the etiology of the claimed disabilities.  While the Veteran underwent a VA examination in December 2008 and an addendum report was issued in October 2009, the Board finds that they are not responsive to the remand instructions and are not adequate.  

In its August 2009 remand, the Board observed that the December 2008 VA examination was inadequate as it did not include a rationale for the stated medical opinion and did not include discussion of some of the specific medical evidence of record.  The Board ordered that an addendum medical opinion should be issued to include a complete rationale and basis for any stated opinions.  The examiner who performed the Veteran's December 2008 VA examination provided an October 2009 addendum finding that the Veteran's claimed disabilities clearly and unmistakably existed prior to service and were not aggravated therein.  Unfortunately, no rationale for this stated medical opinion was provided.  The examiner only referenced general "clinical records" and the December 2008 examination report in support of his conclusion.  

Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The two opinions provided by the December 2008 VA examiner are not only contradictory, but the Board also has no way of knowing the basis for the VA examiner's conclusions.  The Board therefore finds that the opinions are inadequate, and an additional VA examination must be provided to determine the nature and etiology of the claimed disabilities.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

The Board also finds that additional development is necessary to comply with VA's duty to assist the Veteran in obtained medical records to substantiate his claim.  In connection with his initial claim for service connection, the Veteran identified several private medical facilities where he had undergone treatment for the claimed disabilities.  VA made efforts to obtain these records, and in most cases, no response to these requests was received.  However, with respect to the Iron Mountain facility, VA received a response in March 2004 that it should contact Sinai-Grace Hospital to retrieve the Veteran's medical records.  Furthermore, the March 2004 request for records from the Comprehensive Medical Clinic in Detroit, Michigan was returned with a notice that the facility had moved without a forwarding address.  The record does not indicate that a request for records was ever made from the Sinai-Grace Hospital or that the Veteran was notified that the address he provided for the Comprehensive Medical Clinic was not correct.  The Veteran testified in August 2005 that he had submitted copies of all available private records, but as the record does not establish he was notified of the responses to VA's attempts to obtain records from Iron Mountain or the Comprehensive Medical Clinic, further efforts to retrieve these records should be made.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he execute medical release forms to authorize VA to obtain medical treatment records from Sinai-Grace Hospital in Detroit, Michigan and Dr. V.G. Nanda Kumar at the Comprehensive Medical Clinic.  The Veteran should also be informed that the original address provided for the Comprehensive Medical Clinic (13011 W. McNichols, Detroit, Michigan 48235) is no longer correct as the facility has moved. 

2.  If medical releases are received for Sinai-Grace Hospital and the Comprehensive Medical Clinic, obtain records of treatment from these facilities.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.

3.  Afford the Veteran a VA orthopedic examination with an appropriate examiner to determine the nature and etiology of the claimed conditions.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, including the service treatment records, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any current disabilities of the spine, left leg and foot, and bilateral shoulders are etiologically related to any incident of active duty service.  

A complete rationale should be provided for all expressed opinions.  The provided rationale should include a discussion of some of the specific medical evidence of record including: 1) the Veteran's service treatment records documenting complaints of pain in the left foot and leg in June 1970; 2) a January 1971 VA examination showing a normal musculoskeletal system; and 3) the December 2008 and October 2009 opinions of the previous VA examiner. 

The examiner is advised that the Veteran is competent to report symptoms and injuries during service, and the Veteran in this case has reported that he fell of a truck during service injuring his back and left lower extremity.  

3.  Then, readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


